                                                                              Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF FLORIDA
                                PANAMA CITY DIVISION



UNITED STATES OF AMERICA

v.                                                   CASES NO. 5:14cr10-RH-HTC
                                                               5:16cv317-RH-HTC
ROBERT LEESEAN WILLIAMS,

                  Defendant.

________________________________/


                   ORDER DENYING THE § 2255 MOTION AND
                  DENYING A CERTIFICATE OF APPEALABILITY


         The defendant Robert Leesean Williams has moved under 28 U.S.C. § 2255

for relief from his judgment of conviction. The motion is before the court on the

magistrate judge’s report and recommendation, ECF No. 96. No objections have

been filed. This order accepts the report and recommendation. And the order

adopts the report and recommendation as the court’s opinion, except as noted

below.

                                                 I

         As the report and recommendation correctly notes, a defendant cannot obtain

relief under § 2255 based on an alleged guideline error that could have been but

was not raised at sentencing or on direct appeal. Mr. Williams thus is not entitled

Cases No. 5:14cr10-RH-HTC and 5:16cv317-RH-HTC
                                                                                Page 2 of 6




to relief based on his assertion that he was improperly afforded only a two-level

reduction, not a three-level reduction, for acceptance of responsibility.

         Moreover, even had Mr. Williams raised this issue, it is likely he would have

lost it, both before the district judge who presided over the sentencing and on direct

appeal. Mr. Williams’s attorney’s failure to raise this issue was not ineffective

assistance. See Strickland v. Washington, 466 U.S. 668, 687 (1984) (holding that a

defendant may obtain relief based on ineffective assistance of counsel on a

showing of both deficient performance and prejudice).

         This is enough to require rejection of Mr. Williams’s claim based on denial

of a three-level reduction for acceptance of responsibility.

                                                 II

         The report and recommendation also says, as an alternative basis for

rejecting Mr. Williams’s claim, that the government did not move for a three-level

reduction. This order does not adopt that alternative basis for rejecting the claim.

         To be sure, United States Sentencing Guidelines Manual § 3E1.1(b)

provides that a defendant qualifies for the three-level reduction, rather than just a

two-level reduction, only “upon motion of the government stating that the

defendant has assisted authorities in the investigation or prosecution of his own

misconduct by timely notifying authorities of his intention to enter a plea of guilty,

thereby permitting the government to avoid preparing for trial and permitting the



Cases No. 5:14cr10-RH-HTC and 5:16cv317-RH-HTC
                                                                                        Page 3 of 6




government and the court to allocate their resources efficiently.” Congress directly

amended the Guidelines Manual to include the requirement for a government

motion; that was not the work of the Sentencing Commission. See Prosecutorial

Remedies and Other Tools to end the Exploitation of Children Today Act of 2003,

Pub. L. No. 108-21, 117 Stat. 650, 671 (2003).

         By oral ruling on the record of at least one sentencing hearing, not appealed

by the government, I have held the requirement for a government motion

unconstitutional. The most complete written explanation of the reason was set out

in my 2009 testimony before the Sentencing Commission:

              As mandated by Congress, the defendant gets [the] third point [for
              acceptance of responsibility] if and only if the government files a
              motion saying the defendant qualifies. This is a question of historic
              fact—did the defendant notify authorities in time for the
              government to avoid preparing for trial and in time for the
              government and the court to allocate resources efficiently? When
              there is a disputed issue of historic fact that affects sentencing, the
              dispute is properly resolved by the judge, if not by the jury. But
              Congress assigned this factual decision to the prosecutor. The third
              point is rarely disputed, and after [United States v. Booker, 543
              U.S. 220 (2005),] it might not matter much anyway. Even so, it
              seems remarkable that we have given this core judicial function—
              finding the facts—to the prosecutor, and more remarkable still that
              nobody seems to have noticed.

                 In treating the third point for acceptance in this manner,
              Congress adopted the approach long taken for substantial
              assistance. A minimum mandatory sentence need not be imposed
              on a defendant who has provided substantial assistance to the
              government in the investigation or prosecution of others. Congress
              long ago allocated to the prosecutor the decision whether this
              standard has been met in a given case. The theory, apparently, is

Cases No. 5:14cr10-RH-HTC and 5:16cv317-RH-HTC
                                                                                       Page 4 of 6




              that the prosecutor is better able to determine whether the
              defendant has substantially assisted the government. It is a curious
              theory. One might have thought the Constitution allocated fact
              finding to judges and juries not because they know more than the
              lawyers but partly because they don’t—and so must rely only on
              information provided through fair procedures in which both sides
              participate. And one might have thought the Constitution allocated
              fact finding to judges and juries in part because they are unbiased.
              Letting the prosecutor decide the facts without disclosing all of the
              information on which the decision is based is a dramatic departure
              from the usual approach.

                  Even so, I do not suggest that the Commission should
              reexamine the government’s monopoly on substantial-assistance
              motions. For one thing, it was Congress, not the Commission, that
              put this system in place. For another, the issue is far more
              complicated than my brief comments suggest, and of enormous
              importance. In federal sentencing, the substantial-assistance
              motion is the coin of the realm. Giving the government control of
              the process raises issues, but it is also quite effective from a law-
              enforcement perspective. Individuals provide information and
              testimony that otherwise would be unavailable—and providing
              access to every person’s evidence is usually good, other things
              being equal. My sense of it is that many cooperating witnesses tell
              the truth, and when they don’t, the jury usually can figure it out. If
              the alternative is to require the imposition of a minimum
              mandatory sentence with no way out, then eliminating the
              government-controlled substantial-assistance motion would not
              lead to better sentencing.

                  Still, the system works only because prosecutors act in good
              faith. In my district, I’m not sure removing the government’s
              control of the process would make much difference in who
              receives a substantial-assistance reduction. My point is only that a
              system that relies on the prosecutor’s good faith may not be the
              system the founders envisioned, and that in any event we should
              allow an expansion of government control—as illustrated by the
              third point for acceptance—only with great caution. Note, for
              example, that on the third point, we have the prosecutor deciding
              whether the defendant entered a guilty plea in time to allow the

Cases No. 5:14cr10-RH-HTC and 5:16cv317-RH-HTC
                                                                                   Page 5 of 6




              court—not just the government—to allocate its resources
              effectively. One would be hard pressed to articulate a ground on
              which the prosecutor should be the fact finder on the issue of the
              court’s allocation of its resources.

Robert Hinkle, U.S. District Judge, Statement Before the United States

Sentencing Commission (Feb. 11, 2009), available at

<https://www.ussc.gov/sites/default/files/pdf/amendment-process/public-

hearings-and-meetings/20090210-11/Hinkle_statement.pdf>.

         None of this makes a difference in the outcome of Mr. Williams’s

claim. The claim is unfounded for the other reasons set out in the report and

recommendation and in section I of this order.

                                                 III

         A defendant may appeal the denial of a § 2255 motion only if the district

court or court of appeals issues a certificate of appealability. Under 28 U.S.C.

§ 2253(c)(2), a certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” See Miller-El v.

Cockrell, 537 U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000); Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983); see also Williams v.

Taylor, 529 U.S. 362, 402-13 (2000) (setting out the standards applicable to a

§ 2254 petition on the merits). As the Court said in Slack:

              To obtain a COA under § 2253(c), a habeas prisoner must make a
              substantial showing of the denial of a constitutional right, a
              demonstration that, under Barefoot, includes showing that

Cases No. 5:14cr10-RH-HTC and 5:16cv317-RH-HTC
                                                                                    Page 6 of 6




              reasonable jurists could debate whether (or, for that matter, agree
              that) the petition should have been resolved in a different manner
              or that the issues presented were “adequate to deserve
              encouragement to proceed further.”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, in order to

obtain a certificate of appealability when dismissal is based on procedural grounds,

a petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

         Mr. Williams has not made the required showing. This order thus denies a

certificate of appealability.

                                                  IV

         For these reasons,

         IT IS ORDERED:

         1. The defendant’s motion for relief under 28 U.S.C. § 2255, ECF No. 90, is

denied.

         2. The clerk must enter judgment.

         3. A certificate of appealability is denied.

         SO ORDERED on September 13, 2019.

                                                 s/Robert L. Hinkle
                                                 United States District Judge



Cases No. 5:14cr10-RH-HTC and 5:16cv317-RH-HTC
